By decision and order of this Court dated October 7, 2008 (see People v Taylor, 55 AD3d 640 [2008]), a judgment, inter alia, *792convicting the respondent of certain felonies was reversed, on the law, and the indictment was dismissed insofar as asserted against him. Accordingly, we grant that branch of the respondent’s motion which is for reinstatement as an attorney and counselor-at-law, and we reinstate the respondent as an attorney and counselor-at-law, effective October 7, 2008. Prudenti, EJ., Mastro, Rivera, Spolzino and Skelos, JJ., concur.